Citation Nr: 1500503	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  10-41 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES


1.  Whether new and material evidence has been received to reopen a claim of service connection for chronic pancreatitis (previously claimed as intestinal disorder, irritable bowel syndrome, and gastritis) as secondary to chemical exposure to JP-4.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for distal polyneuropathy and benign essential tremors.

3.  Whether new and material evidence has been received to reopen a claim of service connection for allergies, bilateral hand swell, and skin rashes as secondary to JP-4 jet fuel.

4.  Entitlement to service connection for myotonic dystrophy.

5.  Entitlement to service connection for anxiety/depression disorder.  

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for pancreas surgery complications to include necrotizing pancreatitis disease, splenic vein thrombosis, muscle wasting, shaking, tremors and inability to walk.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1978 to September 1982.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2009 and September 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The October 2009 rating decision denied service connection for myotonic dystrophy, a left knee condition, and anxiety/depression disorder.  The September 2010 rating decision, reopened and confirmed and continued denial of service connection for chronic pancreatitis (previously claimed as intestinal disorder, irritable bowel syndrome, gastritis) secondary to chemical exposure to JP-4 fuel, distal polyneuropathy and benign essential tremors, and allergies, bilateral hand swell, and skin rashes secondary to JP-4 jet fuel.  In December 2010 a hearing was held before a decision review officer at the RO; a transcript of that hearing is associated with the record.  By rating decision in October 2012 the RO granted service connection for left knee disability.  As that award of service connection constitutes a full grant of the benefits sought, the matter of service connection for a left knee condition is not before the Board.  This case is now in the jurisdiction of the Portland, Oregon RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In correspondence received by the Board in November 2013 the Veteran's representative noted that the Veteran was awaiting a Board videoconference hearing and requested the hearing be held at the Portland RO.  He is entitled to such hearing.  As videoconference hearings are scheduled by the RO, a remand for such purpose is necessary.

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for pancreas surgery complications to include necrotizing pancreatitis disease, splenic vein thrombosis, muscle wasting, shaking, tremors and inability to walk has not yet been addressed by a statement of the case (SOC).  The Board finds that the Veteran filed a timely notice of disagreement (received at the RO in September 2014) with an October 2013 rating decision that denied entitlement to compensation under 38 U.S.C.A. § 1151 for pancreas surgery complications to include necrotizing pancreatitis disease, splenic vein thrombosis, muscle wasting, shaking, tremors and inability to walk.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this occurs, the Board must remand the case and instruct the RO that the issue remain pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a hearing before the Board by videoconference from the Portland Oregon RO.  The case should thereafter be processed in accordance with established appellate practices.  

2.  The RO should review the file and issue an appropriate SOC addressing the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for pancreas surgery complications to include necrotizing pancreatitis disease, splenic vein thrombosis, muscle wasting, shaking, tremors and inability to walk.  The Veteran must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in this matter, he must submit a timely substantive appeal.  If he timely perfects an appeal in this matter, it should be returned to the Board for appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


